NO. 07-09-0123-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     JUNE 17, 2009

                         ______________________________



                IN THE INTEREST OF D.C.R. AND K.S.R., CHILDREN


                       _________________________________

           FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

                NO. 00-02-17934; HONORABLE PAT PHELAN, JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, Rebecca Michele Willis, perfected this appeal from the trial court’s order

modifying the child support obligation of Appellee, Israel Loa Reyna. Pending before this

Court is Willis’s Motion for Voluntary Dismissal in which she represents that she no longer

wishes to pursue this appeal. The Certificate of Conference reflects that Reyna agrees

with the merits of the motion. No decision of this Court having been delivered, we grant
the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(1). No motion for rehearing

will be entertained and our mandate will issue forthwith.


      Accordingly, the appeal is dismissed.


                                                Patrick A. Pirtle
                                                    Justice




                                            2